Case: 11-50305     Document: 00511708295         Page: 1     Date Filed: 12/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 28, 2011
                                     No. 11-50305
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HUMBERTO PINA-VALLES, also known as Humberto V. Pina, also known as
Humberto Pina Valles,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-3067-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Humberto Pina-Valles challenges his 41-month sentence, imposed
following his guilty-plea conviction for illegal reentry into the United States. He
contends the sentence is unreasonable under the factors set forth in 18 U.S.C.
§ 3553(a) because it: overstated the seriousness of his offense; failed to provide
just punishment for the offense; resulted from an unjust double-counting of his




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50305    Document: 00511708295      Page: 2   Date Filed: 12/28/2011

                                 No. 11-50305

prior drug-trafficking offense; and failed to account for his personal history,
characteristics, and motive for unlawfully reentering the country.
      Preserved objections, as in this instance, to the substantive reasonableness
of a sentence are reviewed under a deferential abuse-of-discretion standard.
United States v. Gomez-Herrera, 523 F.3d 554, 564 (5th Cir. 2008).
      Our court has previously rejected the contention that a sentence imposed
pursuant to Sentencing Guideline § 2L1.2 is unreasonable because it resulted
from double-counting. E.g., United States v. Duarte, 569 F.3d 528, 529-31 (5th
Cir. 2009). Moreover, the record demonstrates the district court: considered
Pina’s arguments for a sentence below his Guidelines sentencing range;
concluded Guideline § 2L1.2 provided a reasonable sentencing range; and
imposed a sentence at the bottom of that range. Pina’s disagreement with the
sentence does not suffice to rebut the presumption of reasonableness given it.
Gomez-Herrera, 523 F.3d at 565-66 (presumption of reasonableness when
sentence within properly calculated Guidelines range).
      AFFIRMED.




                                        2